Determination of respondent Police Commissioner dated December 11, 1996, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered September 18, 1998), dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner lied at his official interview when he stated that he did not utter profanities to another officer, and, in a separate incident, was discourteous and disrespectful to another officer in uttering racial epithets in an argument. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Given petitioner’s poor disciplinary record, the penalty of dismissal does not shock our sense of fairness. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Friedman, JJ.